NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                 Nos. 18-1340 & 18-2841
                                       __________

                                  JAMAAL GITTENS,
                                             Appellant

                                             v.

           ELIZABETH KELLY; ERIE COUNTY DOMESTIC RELATIONS
                   ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 1:17-cv-00309)
                        District Judge: Honorable Cathy Bissoon
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 17, 2018
                 Before: MCKEE, COWEN, and ROTH, Circuit Judges

                            (Opinion filed November 4, 2019)
                                      ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Jamaal Gittens appeals an order of the United States District Court for the Western

District of Pennsylvania dismissing his civil rights action. For the following reasons, we

will affirm the judgment of the District Court.

       In September 2017, Gittens filed a complaint under 42 U.S.C. § 1983, challenging

a state court order declaring him to be the biological father of a child and requiring him to

pay child support. He sought monetary damages and vacatur of the state court order.

Gittens named as defendants Judge Elizabeth K. Kelly and the Domestic Relations

section of the Erie County Court of Common Pleas. By order entered November 16,

2017, the District Court sua sponte dismissed the complaint, holding that Gittens’ claims

were barred by the Rooker-Feldman doctrine, the Younger abstention doctrine, and

Eleventh Amendment immunity. Gittens appealed.1

       The Rooker-Feldman doctrine deprives a District Court of jurisdiction to review,

directly or indirectly, a state court adjudication. The Supreme Court has emphasized the

narrow scope of the doctrine, holding that it is confined to “cases brought by state-court



1
 We have appellate jurisdiction under 28 U.S.C. § 1291. Our review is plenary. See
Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000); cf. Turner v. Crawford Square
Apartments III, L.P., 449 F.3d 542, 547 (3d Cir. 2006) (exercising plenary review over
district court’s invocation of the Rooker-Feldman doctrine); FOCUS v. Allegheny Cty.
Court of Common Pleas, 75 F.3d 834, 843 (3d Cir. 1996) (“We exercise plenary review
over the legal determinations of whether the requirements for Younger abstention have
been met and, if so, we review the district court’s decision to abstain for abuse of
discretion”).
                                              2
losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection of

those judgments.” Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284

(2005). “[F]our requirements … must be met for the Rooker-Feldman doctrine to apply:

(1) the federal plaintiff lost in state court; (2) the plaintiff ‘complain[s] of injuries caused

by [the] state-court judgments’; (3) those judgments were rendered before the federal suit

was filed; and (4) the plaintiff is inviting the district court to review and reject the state

judgments.” Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166

(3d Cir. 2010) (quoting Exxon Mobil, 544 U.S. at 284) (alterations in original). These

requirements are met here. Gittens complained that he was injured by a state court

judgment that required that he pay child support, the judgment predated his federal

complaint, and he asked the District Court to invalidate that judgment.

       To the extent that the state court proceeding regarding Gittens’ child support

obligations were ongoing, the District Court properly invoked the Younger abstention

doctrine.2 See Younger v. Harris, 401 U.S. 37 (1971). Younger abstention is required if

there are continuing state proceedings which are judicial in nature, which implicate


2
 We grant Gitten’s “Motion Amending Appellant Brief,” wherein he explains that the
Pennsylvania Supreme Court denied his petition for allowance of appeal on January 29,
2019. That decision by the Pennsylvania Supreme Court does not affect our
determination that the District Court properly applied the Younger abstention doctrine.
We also grant Appellant’s “Motion for Consideration Amending Appellant’s Brief” and
his “Motion Amended Appellant’s Brief” to the extent that he seeks to expand on
arguments raised in his already filed-brief. In all other respects, the motions are denied.
                                              3
important state interests, and which afford an adequate opportunity for the appellant to

present his federal claims. See Lazaridis v. Wehmer, 591 F.3d 666, 670 (3d Cir. 2010).

Here, the District Court correctly applied our decision in Anthony v. Council, 316 F.3d

412, 418 (3d Cir. 2003), where we concluded that abstention was proper where persons

held in civil contempt for failing to comply with their child support orders alleged

violations of their due process rights.

       The District Court also properly held that Gittens’ claims were barred by

immunity. “A judicial officer in the performance of his duties has absolute immunity

from suit and will not be liable for his judicial acts.” Azubuko v. Royal, 443 F.3d 302,

303 (3d Cir. 2006). Although Gittens asserted that Judge Kelly acted “outside her

judicial capacity,” he principally complained that the child support order was entered in

error because he had demonstrated that he did not know the child’s mother and did not

spend time in Pennsylvania. Such allegations are insufficient to overcome judicial

immunity. See Capogrosso v. Supreme Court of N.J., 588 F.3d 180, 184 (3d Cir. 2009)

(per curiam) (holding that judicial immunity extends to judicial officers, even if their

actions were ‘“in error, w[ere] done maliciously, or w[ere] in excess of [their]

authority,’” unless the officers acted in clear absence of all jurisdiction (quoting

Azubuko, 443 F.3d at 303)). Furthermore, Pennsylvania’s judicial districts, including the

Erie County Court of Common Pleas and its Domestic Relations section, are entitled to

Eleventh Amendment immunity. See Haybarger v. Lawrence Cty. Adult Prob. & Parole,

                                              4
551 F.3d 193, 198 (3d Cir. 2008). Finally, we note that “all components of the judicial

branch of the Pennsylvania government are state entities and thus are not persons for

section 1983 purposes.” Callahan v. City of Philadelphia, 207 F.3d 668, 674 (3d Cir.

2000).

         For the foregoing reasons, we will affirm the judgment of the District Court.




                                              5